Judgment, Supreme Court, Bronx County (Arlene Silverman, J.), entered February 3, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1% to 5V4 years, unanimously affirmed.
There is no merit to defendant’s argument that the verdict is against the weight of the evidence, convincing evidence of his guilt having been provided by the testimony of the undercover officer that she had an unobstructed view of defendant’s face and distinctive clothing during the drug transaction and confirmed that he was the seller shortly thereafter in a drive by. A different conclusion is not necessarily required by the fact that the additional glassines the undercover saw defendant carrying and the buy money were not recovered (see, People v Johnson, 187 AD2d 404, lv denied 81 NY2d 842). The undercover officer was trained to observe the physical appearance of suspects and had ample opportunity to view defen*80dant, the transmitted description matched defendant exactly, and defendant was arrested minutes after the crime occurred in the same area where the officer bought the heroin (compare, People v Kidd, 76 AD2d 665, 666).
Defendant’s challenge to the officer’s ability to confirm his identification in the drive by was a matter of credibility to be resolved by the jury. Concur—Murphy, P. J., Sullivan, Ross and Asch, JJ.